 

 

Case 2:20-cv-01361 Document1 Filed 09/15/20 Page 1 of 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

PROGRESSIVE CASUALTY INSURANCE
COMPANY as Subrogee of MARY BECKER, | No.

Plaintiff, COMPLAINT

VS.

UNITED STATES OF AMERICA,

 

Defendant.

COMES NOW the Plaintiff, Progressive Casualty Insurance Company, as Subrogee of
Mary Becker (hereinafter "Progressive"), by and through its attorneys of record, James M.

Kristof, P.S., and for cause of action against Defendant, alleges as follows:

I.
PARTIES
a Progressive is a corporation licensed to do business in Washington State.
2. Defendant United States of America is subject to the jurisdiction of this court.

Law Offices of
COMPLAINT - 1 James M. Kristof, P.S.
Island Corporate Center, Suite 360
7525 S.E. 24" Street
Mercer Island. WA 98040

Phone: 206-275-0770 Fax: 206-275-
0880

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01361 Document1 Filed 09/15/20 Page 2 of 8

oh At all times material hereto, the United States Postal Service (hereinafter “USPS),
was acting as a branch of and an agent of Defendant United States of America

4. At all times material hereto, USPS was engaged in mail delivery in Pierce County,
State of Washington.

on Progressive, at all times material hereto, was the insurer of Mary Becker, pursuant
to a certain policy of insurance, and Progressive is making this claim as a result of its subrogation
rights and contractual rights (including right of recovery, reimbursement, and/or ratification)
arising from said policy of insurance and payments made pursuant thereto for the benefit of Mary
Becker.

Il.
FACTS

6. Plaintiff re-alleges all prior paragraphs as if fully set forth herein.

7. On or about 1/29/2018, Mary Becker was operating her vehicle (hereinafter “the
Becker vehicle’) on Tyler St., and had stopped for a school bus which had illuminated it’s stop
sign, in a lawful manner in Tacoma, Pierce County, Washington.

8. At about the same time and place, an employee of Defendant USPS was operating
a USPS mail delivery vehicle (hereinafter “USPS vehicle”) within the scope of their employment
with USPS, and caused the USPS vehicle to collide with the rear end of the Becker vehicle.

9. As aresult of the motor vehicle collision, the Becker vehicle was damaged, and
Mary Becker, was injured, and general and special damages were incurred by Mary Becker.

10. Plaintiff Progressive submitted Form 95 to USPS as required per the Federal Tort
Claims Act (28 U.S. Code § 2401).

11. Form 95 was submitted on 6/26/2019 (see Exhibit A).

Law Offices of
COMPLAINT - 2 James M. Kristof. P.S.
Island Corporate Center, Suite 360
7525 S.E. 24" Street
Mercer Island. WA 98040

Phone: 206-275-0770 Fax: 206-275-
0880

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01361 Document1 Filed 09/15/20 Page 3 of 8

12. More than 6 months has passed since Form 95 was submitted, and USPS has not
paid the claim.

13. As a result of the insurance issued to Mary Becker by Progressive, Progressive has
paid the reasonable and necessary expenses and damages for the benefit of Mary Becker in the
sum of FOUR THOUSAND ONE HUNDRED SIX DOLLARS AND EIGHTY SIX CENTS
($4,106.86), less a $250.00 deductible which Progressive is authorized to collect on behalf of its
insured.

14. At this time, Progressive claims damages in the sum of FOUR THOUSAND ONE
HUNDRED SIX DOLLARS AND EIGHTY SIX CENTS ($4,106.86) against Defendant herein,

plus interest and costs.

II.
FIRST CAUSE OF ACTION
NEGLIGENCE

 

15. Plaintiff re-alleges all prior paragraphs as if fully set forth herein.

16.  Atall times material hereto, the USPS employee was acting with the scope of their
employment with USPS, had a duty to operate the USPS vehicle with due care and in a lawful and
reasonable manner.

17. The USPS employee failed to operate the USPS vehicle with due care and ina
lawful and reasonable manner by failing to keep a proper lookout, by following too closely,
inattentively operating a vehicle, by failing to yield the right of way to the Becker vehicle, and in
other manners to be shown at trial, thereby causing the USPS vehicle to collide with the Becker
vehicle, and proximately causing the damages set forth herein.

18. As aresult of the motor vehicle collision Mary Becker has incurred the damages

referenced herein.

Law Offices of
COMPLAINT -3 James M. Kristof. P.S.
Island Corporate Center, Suite 360
7525 S.E. 24" Street
Mercer Island. WA 98040

Phone: 206-275-0770 Fax: 206-275-
0880

 
>

ty

6

 

 

Case 2:20-cv-01361 Document1 Filed 09/15/20 Page 4 of 8

19. Defendant United States of America is indebted to Progressive for the amount
claimed herein, plus such other sums as Progressive may continue to pay, if any, in an amount to
be shown at trial.

20. Despite Progressive’s demands, Defendant has failed to pay said amounts.

IV.
SECOND CAUSE OF ACTION
UNJUST ENRICHMENT

 

21. Plaintiff re-alleges all prior paragraphs as if fully set forth herein.

22. Defendant United States of America has received the benefit of Progressive paying
for damages for which Defendant United States of America is responsible.

23. Defendant United States of America has been unjustly enriched to the extent of the
payments made by Progressive which total a net sum of FOUR THOUSAND ONE HUNDRED
SIX DOLLARS AND EIGHTY SIX CENTS ($4,106.86).

24. Defendant United States of America is therefore indebted to Progressive in the
sum of FOUR THOUSAND ONE HUNDRED SIX DOLLARS AND EIGHTY SIX CENTS
($4,106.86).

V.
VENUE

The United States District Court for Western Washington is the proper court for bringing
the above-entitled cause of action, as the USPS employee driving the USPS vehicle was
employed by United States Postal Service, a branch and agent of Defendant United States of

America, and was engaged in mail delivery in Pierce County, Washington.

VI.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

Law Offices of
COMPLAINT - 4 James M. Kristof. P.S.
Island Corporate Center, Suite 360
7525 S.E. 24" Street
Mercer Island. WA 98040

Phone: 206-275-0770 Fax: 206-275-
0880

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01361 Document1 Filed 09/15/20 Page 5of8

1. Judgment against Defendant United States of America in the sum of FOUR
THOUSAND ONE HUNDRED SIX DOLLARS AND EIGHTY SIX CENTS ($4,106.86), plus
such other sums as Progressive may continue to pay in an amount to be shown at trial, plus
interest thereon;

Da Plaintiff's costs; and

ey For such other relief as the court deems just and proper.

NOTICE: We are debt collectors. This communication is an attempt to collect a debt and

any information obtained will be used for that purpose.

DATED this 9 | dayot Drea f _ 2020.

AEE KRISTOF, P.S.

By: (\ Kae
Jamed/M. Kristof, WS BA 79% 7
Attorney for Plaintiff

Law Offices of
COMPLAINT -5 James M. Kristof. P.S.
Island Corporate Center, Suite 360
7525 S.E. 24" Street
Mercer Island, WA 98040

Phone: 206-275-0770 Fax: 206-275-
0880

 
 

 

 

 

 

Case 22 6-ev-6496+BoeeumenttFiec-03tt+5726 Page €or
CLAIM FOR DAMAGE INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
, reverse side and supply information requested on both sides of this OMB NO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.
1. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code
USPS TORT CLAIMS Progressive Casualty Insurance Company a/s/o
ATTN: SHEILA BECKER, MARY
34301 9TH AVE S -SUITE 243 PO BOX 512929
FEDERAL WAY WA 98003-7094 Los Angeles, CA 90057-0929
3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.}
[J miuitary — [x] CIVILIAN 01/29/2018 Monday 3:10 PM

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages if necessary).

Our named insured’S 2015 Volkswagen Jetta was stopped for a school bus on Tyler St., when a USPS Postal Van was traveling
on Tyler St. and struck and damaged our insured’s vehicle from the rear. We are seeking reimbursement from the USPS for
repairs done to our insured’s vehicle as a result of this loss.

 

9. PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

BECKER, MARY PMB 6383 PO BOX 257 OLYMPIA, WA 98507

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

 

15 VOLKSWAGEN JETTA - REAR
10. PERSONAL INJURY/WRONGFUL DEATH

 

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT

 

 

 

 

 

 

N/A
11. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
n/a
12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a. PROPERTY DAMAGE 12b. PERSONAL INJURY 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).
1,868.66 2,238.20 0.00 4,106.86

 

 

 

 

1 CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

 

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
440-910-5567 06/26/2019
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both, (See 18 U.S.C, 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

 

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable PRESCRIBED BY DEPT. OF JUSTICE

95-109 >a | B iT A 28 CFR 14.2
mile cl nO

 

nc): 2D Dea et) Elo Dae Zz £O
ASG 2.427 VWOCUTTICTIC 1 TMU GoPplLoufey reaye Fouro

URANCE COVERAGE

z
un

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15. Do you carry accident Insurance? Yes If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. [ No

Progressive Casualty Insurance Company Claim #XX-XXXXXXX
PO BOX 512929
Los Angeles, CA 90057-0929

 

16, Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible? Yes [| No | 17. If deductible, state amount.

 

YES, FULL COVERAGE WITH A DEDUCTICLE 250.00

 

18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).
Progressive Casualty Insurance Company

has made payment under their policy for repairs to their vehicle as a result of this loss.

We are seeking reimbursement for those damages paid out under their policy.

 

19. Do you carry public liability and property damage insurance? Yes _ If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). No
y y

Progressive Casualty Insurance Company
PO BOX 512929
Los Angeles, CA 90057-0929

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency” whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
claim form.

Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within The amount claimed should be substantiated by competent evidence as follows:

two years from the date the claim accrued may render your claim invalid. A claim

is deemed presented when it is received by the appropriate agency, not when itis (a) In support of the claim for personal injury or death, the claimant should submit a
mailed. written report by the attending physician, showing the nature and extent of the injury, the

nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
If instruction is needed in completing this form, the agency listed in item #1 on the reverse | hospital, or burial expenses actually incurred.

side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.

Many agencies have published supplementing regulations. If more than one agency is (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency. repaired, the claimant should submit at least two itemized signed statements or estimates

by reliable, disinterested concerns, or, if payment has been made, the itemized signed
receipts evidencing payment.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express

authority to act for the claimant, A claim presented by an agent or legal representative (c) In support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant. If the claim is signed by the agent or the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be cost of the property, the date of purchase, and the value of the property, both before and

accompanied by evidence of his/her authority to present a claim on behalf of the claimant | after the accident. Such statements should be by disinterested competent persons,

as agent, executor, administrator, parent, guardian or other representative. preferably reputable dealers or officials familiar with the type of property damaged, or by

two or more competitive bidders, and should be certified as being just and correct.

\f claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form. (d) Failure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights.

 

PRIVACY ACT NOTICE

 

This Notice is provided in accordance with the Privacy Act, 5 U.S.C, 552a(e)}(3), and B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached. C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
A. Authority: The requested information is solicited pursuant to ane or mare of the submitting this form for this information
following: 5U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C, 2671 et seq., 28C.F.R. | D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
Part 14. requested information or to execute the form may render your claim “invalid.”

 

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information, Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed

form(s) to these addresses 3

 

STANDARD FORM 95 REV. (2/2007) BACK

 
PROGRESSIVE CLAIMS Case 2:20-cv-01361 Document 1 Filed 09/15/20 Page 8 of 8

» 5920 LANDERBROOK DRIVE

133B
MAYFIELD HEIGHTS, CH 44124

502654 28836 1 MB0.428 CLIRSO1S 086 028836

MARY BECKER
PMB 6383 PO BOX 257
OLYMPIA, WA 98507

vege U EN Nee UEL Tg tgeeg yep faeta Ledge DeLee pened eed gee y ge

Request for Information

Please complete and return the enclosed form(s) in the envelope provided.

PROGRESSIVE”

Underwritten By:
Progressive Casualty insurance
Company

Claim Number: XX-XXXXXXX
Loss Date: January 29, 2018
Document Date: May 7, 2019
Page 1 of 1

claims.progressive,com
Track the status and details of your claim,
e-mail your representative or report a
new claim.

AUTHORIZATION FOR INSURACE COMPANY TO INCLUDE DEDUCTIBLE IN SUBROGATION CLAIM

My name is Mary Becker and | carry automobile insurance with Progressive Casualty Insurance Company . My claim
number is XX-XXXXXXX, As a result of an automobile collision on 1/29/18, | made a claim with Progressive Casualty
Insurance Company under my collision coverage. That collision coverage carries a $ 250.00 and my settlement with

Progressive Casualty Insurance Company was reduced by that amount.

| hereby authorize Progressive Casualty Insurance Company to act on my behalf and include the $ 250,00 in Progressive
Casualty Insurance Company claim. | will be reimbursed by Progressive Casualty Insurance Company my $,250.00 as

soon as the company is pald.

 
 
   
 

SIGNED.
Insured
If you have any quest

JASON SABA

Claims Department
1-800-776-4737
Fax: 1-866-744-5516

Enclosure
Foim 2575 XX (01/08) WA

S, please contact us.
